Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 07/08/22. Claims 24-29, 49, 55, 72, and 73. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: A method of forming an integrated
assembly, comprising:
forming a stack of alternating first and second materials over a conductive structure; the conductive structure comprising a semiconductor- containing material over a metal-containing material:
forming a trench to extend through the stack; at least some regions of the trench passing through the semiconductor-containing material and into the metal-containing material:
lining only bottom regions of the trench with a third material; the third material being a different composition than the metal-containing material and comprising one or more of cobalt, molybdenum, nickel, ruthenium, tantalum, titanium and tungsten;
removing the second material of the stack to form voids;
forming conductive material within the voids, the conductive material forming conductive levels of a NAND assembly;
forming an insulative partition within the trench; the insulative partition dividing the NAND assembly into sub-blocks; and
wherein an entirety of the semiconductor-containing material is over the metal-containing material; and
wherein the third material is a single layer of material directly against a side surface of the semiconductor-containing material and directly against an upper surface of the metal-containing material, as recited in claim 23. Claims 24-29, 49, 55, 72, and 73 depend from claim 23 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Oginoe (US 20160276359 A1) discloses a monolithic three-dimensional memory device, comprising: a dielectric liner contacting a top surface of a semiconductor substrate; a bottom conductive layer contacting a top surface of the dielectric liner; a stack of alternating layers comprising insulator layers and electrically conductive layers and located over the bottom conductive layer; a memory opening extending through the stack, the bottom conductive layer, and the dielectric liner; and a memory film located within the memory opening, wherein a bottommost surface of the memory film is coplanar with a bottom surface of the dielectric liner, wherein the bottom conductive layer comprises: a bottom metallic liner comprising a first conductive metallic compound and contacting a top surface of the dielectric liner, and a bottom metallic material layer comprising a first metallic material selected from an elemental metal and an alloy of at least two elemental metals and contacting the bottom metallic liner; and wherein a horizontal interface between the bottom metallic liner and the bottom metallic material layer is adjoined to an outer sidewall of the memory film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813